Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/RESTRICTION
Applicants have elected the particular species “A method for treating at least one growth problem” without traverse claims in claims 1 and 30.
	Also, the subgroup of species in claim 18 elected is “for facilitating catch up growth”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15-18, 23, 28-32,  36, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Yoseph et al. (US 2013/0041029) in view of Van der Beek et al. (2014/0093554).
Bar-Yoseph et al. disclose a method and composition for promoting beneficial gut flora in a subject by using a vegetable fat source containing a triglyceride fat containing 15-55%  palmitic acid moieties, and palmitic acid moieties at the sn-2 position of the glycerol backbone being at least 30% of the total palmitic acid (abstract).  Claim 1 differs from the reference in that the method is for  improving growth in a subject and treating at least one growth problem in a subject, by administering the claimed composition.  Van Der Beek et al. discloses a nutritional composition for toddlers containing a liquid component used to increase bone mineral content and/or bone mass density.  Van Der Beek discloses that structured fats were known such as Betapole or inFat (trademarks), which provided 22% palmitic acid of which 43% was at the sn-2 position, and 25% palmitic acid , up to 68% of which was at the SN-2 position (0005).   Therefore, it would have been obvious for one of ordinary skill in the art before the  effective filing date of the claimed invention to use the composition of Van der Beek in the process of Bar Yoseph for the function of increasing growth, since Van der Beek discloses that a composition containing palmitic acid in the sn-2 position would have increased bone mineral content or bone mass density, and hence increase the growth of a subjection.  
One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to use fats containing palmitic acid in the sn-2 position to administer to a subject to increase grown, because that is the function of the palmitic acid in the sn-2 position as disclosed by Van der Beek.  
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success to increase growth in a subject, since Van der Beek discloses that it was known that the palmitic sn-2 could cause such growth and there would have been an expectation of success in using palmitic sn-2 to increase growth in the process of Bar-Yoseph et al.  since the fatty acids are the same.  
Claim 2 further requires that at least 20% of the total fatty acid moieties at the sn-2 position of the glycerol backbone are saturated.  This amount has been disclosed above by Bar-Yoseph in disclosing the amount of 30% of such or amounts of from 15-55% (abstract).  .  
Claim 3 further requires that 50% of  total fatty acid moieties at the sn-1 and 3 positions of the glycerol backbone are unsaturated.  
Claim 15 is to a non-healthy subject, and claim 16 to a method for improving growth, and claim 17 for maximizing a subject’s growth potential , and claim 18 is for facilitating catch up growth and claims 23, 28, 29 are to a reduced growth rat, and growth problems and to a risk of developing a growth problem.  However, as the method has been disclosed above, and composition was known as disclosed by the combined references, and Van Der Beek et al. discloses a nutritional composition for toddlers containing a liquid component used to increase bone mineral content and/or bone mass density, it would have been expected that the composition of the references would also cause an increase in various growth aspects as claimed.     
The limitations of claims 30, 31, 32, 36, and 37 have been disclosed above and are obvious for those reasons.  It is seen that it would have been within the skill of the ordinary worker to administer the composition to various groups of people, and to expect that it would be beneficial as disclosed by the combined references.  
	  
Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over   Bar-Yoseph et al. (US 2013/0041029) in view of Van der Beek et al. (2014/0093554) as applied to claims 1-3, 15-18, 23, 28-32,  36, 37 above, and further in view of Lopez et al. (Fatty acid and sn-2 fatty acid composition in human milk from Granada (Spain ) and in infant formulas).  
Lopez  discloses the composition of human milk particularly colostrum as containing linoleic acid (LA) in an amount of 16.10% page 8, col. 1, PUFAs in human milk), , and oleic in amounts of 42.7% MUFA , or 36.35,  with PUFA’s in amounts of 11.82% with linoleic accounting for 9.79, whereas their study disclosed 19.71 and linoleic acid in amounts of 16.59%, (page 8, col. 1, under “monounsaturated fatty acids in human milk”), and PUFA’a in human milk disclosed La to be 16.10% , and linolenic acid was .35 to 1.09% (page 8, col. 2, lines 1-15).  The references disclose amounts of these fatty acids to be similar to those in the colostrum and mature milk in human milk.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use the fatty acids of claims 4-9 as disclosed by Lopez, since they are similar to the fatty acids of human milk.  One would have been motivated to use such fatty acids as claimed in the composition of the combined references, since human milk is considered to be the Gold standard of milks for infants, and one would have had an expectation of success of making the claimed composition from the combined references, since these fats were known and used for their known nutritional functions.   
Infants were disclosed by the reference to Lopez  as in claims 10 and  37 (title).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                                       3-3-2022 HFH